Grant, J.
(after stating the facts). The court should, as requested, have directed a verdict for the defendant. Plaintiff was not in the exercise of ordinary care. He was perfectly familiar with the situation, and knew the danger. He chose to direct his course by a light which was not the one he supposed it to be. It is doubtful whether, at the point where he selected this light as his guide, he could have seen the light in Denton’s house if it had been there, on account of an angle in the
*300street. His counsel in their brief say: “It is absolutely certain that, had there been a railing there, he would not have fallen off. ” It is equally certain that, if he had guided himself by the railing upon the north side, he would have passed over in safety. It may be said that three things contributed to the accident,—the darkness of the night, the mistake of the plaintiff in taking one light for another, and the absence of a rail on the south side. His own mistake caused the accident, and for this the defendant cannot be held liable, however negligent it may have been in leaving one side of the walk unguarded. Had there been no light, it would clearly have been his duty to guide himself by the rail on the north side. He cannot avoid this duty by showing that he followed a false light, instead of the one he was accustomed to follow. The village was in no wise responsible for his own mistake, without which he would not have been injured*, Further discussion is unnecessary. The case is ruled by Black v. City of Manistee, 107 Mich. 60. In that case plaintiff neglected to guide herself by the hand-rail when passing over an icy sidewalk. See, also, Smith v. City of Jackson, 106 Mich. 136; Kuhn v. Walker Tp., 97 Mich. 306; Beach, Contrib. Neg. § 248.
Judgment reversed, and no new trial ordered.
The other Justices concurred.